Greg Abbot Attorney General
                                                                     for the State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 25, 2015

                                   No. 04-14-00791-CV

                                 Michael Thomas PAUL,
                                       Appellant

                                            v.

        GREG ABBOT ATTORNEY GENERAL FOR THE STATE OF TEXAS,
                             Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2001-CI-16843
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file a motion for en banc
reconsideration is DENIED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court